DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JEANTRAL MICHEL,
                             Appellant,

                                     v.

           DEUTSCHE BANK NATIONAL TRUST COMPANY
   as Trustee for Morgan Stanley ABS Capital I Inc. Trust 2006-HE6,
                               Appellee.

                              No. 4D16-2794

                              [August 3, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Joseph George Marx, Judge; L.T. Case No.
502015CA014217XXXXMB.

  Brian Korte and Scott J. Wortman of Korte & Wortman, P.A., West Palm
Beach, for appellant.

  Sara F. Holladay-Tobias, Emily Y. Rottmann and C. H. Huston III of
McGuire Woods LLP, Jacksonville, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., LEVINE and CONNER, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.